DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 4/29/2022 in which Applicant lists claim 2 as being cancelled, and claims 1 and 3-7 as being currently amended. It is interpreted by the examiner that claims 1 and 3-7 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 4/29/2022 are accepted. The rejections of the claims made under 35 USC 112(a) and cited in the office action mailed 2/2/2022 are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
On page 5 of the remarks it appears that Applicant argues that the Office has not shown how Fushida discloses that the actuator is controlled such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance. This argument is not persuasive and is respectfully traversed. The Non-Final Office action mailed 2/2/2022 sets forth that at least the abstract, figure 2 and paragraphs [0007]-[0012], [0019]-[0021], [0024], [0092], [0115], [0119] and [0144]-[0170] describe how Fushida teaches an anti-vibration optical device providing angular control, through an actuator, to an image blur corrector; including a first detector configured to detect a first angular velocity of a housing, a second detector configured to detect a second angular velocity of the image blur corrector, and a controller configured to control the actuator based on the first angular velocity and the second angular velocity detected by the first and second detectors (see at least section 14 of the Non-Final Office Action); and that the controller is further configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance (see at least the fixed coefficients in paragraphs [0144]-[0170] of Fushida; and see at least section 15 of the Non-Final Office Action). The imaging device housing 1 of Fushida includes a rotation detecting section 9 which includes an angular velocity sensor (paras. [0020], [0119]) and corresponds to the first detector to detect a first angular velocity of the housing. Fushida discloses an image blur corrector 20 and a rotation detection section 24 which includes an angular velocity sensor (paras. [0021], [0092], [0119]) and corresponds to the second detector to detect a second angular velocity of the image blue corrector. Fushida discloses that the first angular velocity (i.e. detection information d1y and d1p) and second angular velocity data (i.e. detection information d2y and d2p) is fed to a correction calculating section 3 (e.g. a controller; paras. [0119], [0144]-[0170]). Fushida further discloses that the controller is configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance (see at least the fixed coefficients in paragraphs [0144]-[0170] of Fushida), and describes these actions by stating that multiplier 44y multiples the value of the detection information d1y by a fixed coefficient (e.g. 0.5, para. [0152]) and multiplier 44p multiples the value of the detection information d1p by a fixed coefficient (e.g. 0.5, para. [0163]), and shake correction driving signals are generated on the basis of control signals supplied from the correction calculating section 3 and supplied to driving section 12 to actuate the image blur corrector 20 (paras. [0142]-[0170]). Therefore, Fushida discloses “a controller configured to control the actuator based on the first angular velocity detected by the first detector and the second angular velocity detected by the second detector and configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance”, as set forth in amended claim 1.
Regarding Applicant’s arguments on pages 5 and 6 of the remarks that Fushida has not been shown to include optical elements on both sides in the longitudinal direction of the housing and has not shown the image shake correction unit provided between both optical elements, this argument is not persuasive and is respectfully traversed. The Fushida reference is not relied upon to disclose these elements as Bach is relied upon for showing the structural elements of the housing, first optical element, second optical element, image blur corrector, first detector, second detector and controller. Fushida is merely relied upon to show that the second detector may detect a second angular velocity, that the controller may be configured to control the actuator based on the first angular velocity detected by the first detector and the second angular velocity detected by the second detector, and that the controller may be configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance (see at least sections 14 and 15 of the Non-Final Office Action; and the rejections set forth infra). Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments on page 6 of the remarks that the Office has not shown how the person having ordinary skill in the art is supposed to apply the alleged techniques of Fushida to Bach and arrive at the present claims when Fushida has a different optical arrangement that the present claims, this argument is not persuasive and is respectfully traversed. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case it has been shown how Bach discloses the optical structure of an anti-vibration system and how Fushida discloses a controller configuration for controlling actuation for image blur correction based on the first angular velocity detected by the first detector and the second angular velocity detected by the second detector and configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance. Therefore, the combined teachings of the Bach and Fushida references would have suggested to one of ordinary skill in the optical arts before the effective filing date of the claimed invention that it would have been obvious to have a controller control an actuator for image blur correction based on the first angular velocity detected by the first detector and the second angular velocity detected by the second detector and configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance, while having a reasonable expectation for success. It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Regarding Applicant’s argument on page 6 of the remarks that the Office has not shown how the skilled artisan would discern the advantageous effect, described in Applicant’s specification, through the combination of Bach and Fushida, this argument is not persuasive and is respectfully traversed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the advantageous effects described in Applicant’s publication paragraph [0069]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further it should be noted that the amended recitation “telescope” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Additionally, at least paragraph [0002] of Bach describes that the optical device may be a telescope.
Applicant has failed to show that the Examiner erred in establishing a prima facia case of obviousness and therefore the rejection(s) are made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bach, DE 102013200315 A1, of record (hereafter Bach; it is noted that the paragraph citations provided below are with respect to the provided English machine translation of Bach) in view of Fushida, U.S. Patent Application Publication Number 2020/0304715 A1, of record (hereafter Fushida).
Regarding claim 1, Bach discloses an anti-vibration optical device, comprising:
a housing (see at least figure 1B, elements 2 and 3);
a first optical element provided on one side of the housing (see at least figure 1B, elements 14A and 14B);
a second optical element provided on another side of the housing (see at least figure 1B, elements 17A and 17B);
an image blur corrector housed into the housing to be located between the first optical element and the second optical element (see at least figure 1B, elements 16A and 16B), the image blur corrector including an erecting prism (see at least paragraph [0067]), a supporting mechanism (see at least figure 2B, elements 60A and 60B) rotatably supporting the erecting prism and an actuator for rotating the erecting prism via the supporting mechanism (see at least elements 24A, 24B, 24C and 24D, as well as paragraphs [0067]-[0071]);
a first detector configured to detect a first angular velocity, the first angular velocity being an angular velocity of the housing (see at least elements 38 and 39, as well as paragraphs [0078] and [0081]);
a second detector configured to detect a position of the erecting prism (see at least paragraph [0077]); and
a controller configured to control the actuator based on the first angular velocity detected by the first detector and the detected by the second detector (see at least figures 4 and 5, element 37A and 37B, as well as elements 24A-24D, and paragraphs [0077]-[0081]).
Bach further discloses that the second detector may be a Hall sensor, but that the type of position detector is not restricted to this type of detector (para. [0077]).
Bach does not specifically disclose that the second detector is a second angular velocity, the second angular velocity being an angular velocity of the erecting prism, or that the controller is configured to control the actuator based on the first angular velocity detected by the first detector and the second angular velocity detected by the second detector.
However, Fushida teaches an anti-vibration optical device providing angular control, through an actuator, to an image blur corrector; including a first detector configured to detect a first angular velocity of a housing, a second detector configured to detect a second angular velocity of the image blur corrector, and a controller configured to control the actuator based on the first angular velocity and the second angular velocity detected by the first and second detectors (see at least the abstract, figure 2, and paragraphs [0007]-[0012], [0019]-[0021], [0024], [0092], [0115], [0119] and [0144]-[0170] of Fushida).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the anti-vibration optical device of Bach to include the teachings of Fushida so that the second detector is a second angular velocity, the second angular velocity being an angular velocity of the erecting prism, or that the controller is configured to control the actuator based on the first angular velocity detected by the first detector and the second angular velocity detected by the second detector, for the purpose of using known types of detectors for an intended purpose, while having a reasonable expectation for success, and to control the anti-vibration optical device based on the detected shake of the device housing, and accurate position of the image blur corrector, to accurately correct image shake/blur.
Fushida further discloses that the controller is further configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance (see at least the fixed coefficients in paragraphs [0144]-[0170] of Fushida).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the anti-vibration optical device of Bach to include the further teachings of Fushida so that the controller is further configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance, for the purpose of controlling the anti-vibration optical device based on the accurate angular position of the housing, and accurate position of the image blur corrector, and an appropriate correction function to accurately correct image shake/blur.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bach, DE 102013200315 A1, of record (hereafter Bach) in view of Fushida, U.S. Patent Application Publication Number 2020/0304715 A1, of record (hereafter Fushida) as applied to claim 1 above, and further in view of Yasuda, U.S. Patent Application Publication Number 2015/0153584 A1, of record (hereafter Yasuda).
Regarding claims 3-5, Bach in view of Fushida does not specifically disclose that the proportionality coefficient is set to be negative when the erecting prism is located closer to the second optical element than the first optical element; that the proportionality coefficient is set to be positive when the erecting prism is located closer to the first optical element than the second optical element; and/or that the proportionality coefficient is set to become smaller as the erecting prism is located closer to the second optical element with respect to the first optical element.
However, Yasuda teaches an anti-vibration optical device providing angular control, through an actuator, to an image blur corrector, wherein a controller is configured to control the actuator based on position detector data and a proportionality coefficient wherein the proportionality coefficient may have a negative value, wherein the proportionality coefficient may have a positive value, and/or the proportionality coefficient may become smaller based on the position of a moving lens element (see at least the abstract, figures 1, 10 and 11, as well as paragraphs [0024]-[0034], [0055]-[0070], and [0074]-[0076]; wherein the “function f1 can have different forms depending on a position (lens position zp) of the lens 101C in the optical axis direction” para. [0058], the “function f1 in the present embodiment has different proportional constants for different lens positions zp of the lens 101C in the optical axis direction” para. [0058], the “function f2 can have different forms depending on a position zp of the lens 101C in the optical axis direction” para. [0060], the “function f2 can be monotonically increasing or monotonically decreasing depending on a configuration of the image pickup optical system 101 and sign conventions of the shift target s and the tilt target t” para. [0064], the “control unit preferably stores a function (the function f2) associating the displacement target value with the tilt target value” para. [0074], the “control unit more preferably sets the tilt target value based on position information (a position in the optical axis direction” of the lens 101C” para [0075], and the “control unit changes the function f2 based on the position information of the second optical system obtained from the position detection unit” para [0076]).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the proportionality coefficient be set to be negative when the erecting prism is located closer to the second optical element than the first optical element; have the proportionality coefficient be set to be positive when the erecting prism is located closer to the first optical element than the second optical element; and have the proportionality coefficient be set to become smaller as the erecting prism is located closer to the second optical element with respect to the first optical element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to adjust the proportionality coefficient used for calculating the amount of actuation to be performed on the image blur corrector, for the purpose of using an appropriate correction function to accurately correct image shake/blur for a specific positional arrangement of the first optical element, second optical element, and image blur corrector in a particular apparatus. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the anti-vibration optical device of Bach in view of Fushida to include the teachings of Yasuda so that the proportionality coefficient is set to be negative when the erecting prism is located closer to the second optical element than the first optical element; the proportionality coefficient is set to be positive when the erecting prism is located closer to the first optical element than the second optical element; and the proportionality coefficient is set to become smaller as the erecting prism is located closer to the second optical element with respect to the first optical element, for the purpose of controlling the anti-vibration optical device to accurately correct image shake/blur based on accurate and dynamic positional data regarding the positional placement of the first optical element, second optical element, and image blur corrector in the apparatus.
Regarding claims 6-7, Bach in view of Fushida does not specifically disclose that the controller is further configured to obtain relative position-related information of the erecting prism with respect to the first optical element and the second optical element and control the actuator based on the first angular velocity, the second angular velocity and the relative position-related information of the erecting prism with respect to the first optical element and the second optical element; or that the controller is further configured to calculate a proportionality coefficient based on the relative position-related information and control the actuator such that the second angular velocity is a product of the first angular velocity and the proportionality coefficient.
However, Yasuda teaches an anti-vibration optical device providing angular control, through an actuator, to an image blur corrector, wherein a controller is configured to control the actuator based on position detector data of movable optical elements and a proportionality coefficient wherein the proportionality coefficient may have a negative value, wherein the proportionality coefficient may have a positive value, and/or the proportionality coefficient may become smaller based on the position of the moving lens element (see at least the abstract, figures 1, 10 and 11, as well as paragraphs [0024]-[0034], [0055]-[0070], and [0074]-[0076]; wherein the “function f1 can have different forms depending on a position (lens position zp) of the lens 101C in the optical axis direction” para. [0058], the “function f1 in the present embodiment has different proportional constants for different lens positions zp of the lens 101C in the optical axis direction” para. [0058], the “function f2 can have different forms depending on a position zp of the lens 101C in the optical axis direction” para. [0060], the “function f2 can be monotonically increasing or monotonically decreasing depending on a configuration of the image pickup optical system 101 and sign conventions of the shift target s and the tilt target t” para. [0064], the “control unit preferably stores a function (the function f2) associating the displacement target value with the tilt target value” para. [0074], the “control unit more preferably sets the tilt target value based on position information (a position in the optical axis direction” of the lens 101C” para [0075], and the “control unit changes the function f2 based on the position information of the second optical system obtained from the position detection unit” para [0076]).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the controller configured to obtain relative position-related information of the erecting prism with respect to the first optical element and the second optical element and control the actuator based on the first angular velocity, the second angular velocity and the relative position-related information of the erecting prism with respect to the first optical element and the second optical element; and so that the controller is further configured to calculate a proportionality coefficient based on the relative position-related information and control the actuator such that the second angular velocity is a product of the first angular velocity and the proportionality coefficient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to adjust the proportionality coefficient used for calculating the amount of actuation to be performed on the image blur corrector based on the relative position-related information of the first optical element, second optical element, and image blur corrector, for the purpose of using an appropriate correction function to accurately correct image shake/blur for a specific positional arrangement of the first optical element, second optical element, and image blur corrector in a particular apparatus. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the anti-vibration optical device of Bach in view of Fushida to include the teachings of Yasuda to have the controller configured to obtain relative position-related information of the erecting prism with respect to the first optical element and the second optical element and control the actuator based on the first angular velocity, the second angular velocity and the relative position-related information of the erecting prism with respect to the first optical element and the second optical element; and to have the controller be further configured to calculate a proportionality coefficient based on the relative position-related information and control the actuator such that the second angular velocity is a product of the first angular velocity and the proportionality coefficient, for the purpose of controlling the anti-vibration optical device with an appropriate correction function to accurately correct image shake/blur based on accurate and dynamic positional data regarding the positional placement of the first optical element, second optical element, and image blur corrector in the apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/27/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872